                          UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

                                                   §
    In re:                                         §   Chapter 11
                                                   §
                                                   §   Case No. 20-81688-CRJ11
    REMINGTON OUTDOOR COMPANY,                     §
    INC. et al.,1                                  §   Jointly Administered
                                                   §
                    Debtors.                       §
                                                   §

                MOTION OF THE SANDY HOOK FAMILIES FOR TEMPORARY
                           ALLOWANCE OF THEIR CLAIMS
                            FOR VOTING PURPOSES ONLY

             Donna L. Soto, Ian and Nicole Hockley, David C. Wheeler, Mary A. D’Avino, Mark and

Jacqueline Barden, William D. Sherlach, Neil and Scarlett Lewis, Leonard Pozner and Gilles J.

Rousseau (the “Sandy Hook Families” or the “Families”), by and through their undersigned

counsel, hereby move for entry of an order (the “Proposed Order”), substantially in the form

attached hereto as Exhibit A, pursuant to sections 105(a) and 502(c) of Title 11 of the United States

Code (the “Bankruptcy Code”), Rule 3018 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), and paragraph 6 of the Order (I) Conditionally Approving the

Disclosure Statement, (II) Establishing Solicitation, Voting, and Tabulation Procedures, (III)

Scheduling a Combined Hearing, (IV) Requesting Shortened Notice for the Combined Hearing,

and (V) Establishing Notice and Objection Procedures for Final Approval of Disclosure Statement


1
      The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
      identification number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI
      Holding Company, LLC (9899); FGI Operating Company, LLC (9774); Remington Arms
      Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc. (3522); RA Brands, L.L.C.
      (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC (4655);
      Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC
      (7744); and Outdoor Services, LLC (2405) (collectively, the “Debtors”). The Debtors’
      corporate headquarters is located at 100 Electronics Blvd SW, Huntsville, Alabama 35824.



Case 20-81688-CRJ11            Doc 1464 Filed 02/15/21 Entered 02/15/21 14:29:06               Desc
                                 Main Document    Page 1 of 11
and Confirmation of Plan, and (VI) Granting Related Relief [Docket No. 1408]

(the “Solicitation Procedures Order”), temporarily allowing the Sandy Hook Families’ timely filed

proofs of claim in amounts that more fairly reflect the appropriate value of these ten claims for

purposes of voting on the Debtors’ revised Joint Chapter 11 Plan of the Debtors, the Official

Committee of Unsecured Creditors, and Exit Term Loan Lenders [Attached as Ex. B to Docket

No. 1405] (the “Plan”).2 In support of the Motion, the Sandy Hook Families respectfully state as

follows:

                               JURISDICTION AND VENUE

               1.     This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C.

§§ 157 and 1334. Venue is proper in this district under 28 U.S.C. §§ 1408 and 1409. The statutory

predicates for the relief sought herein are sections 105 and 502(c) of the Bankruptcy Code and

Bankruptcy Rule 3018.

               2.     The Sandy Hook Families consent to entry of a final order by this Court

solely with respect to this Motion. For the avoidance of doubt, the Sandy Hook Families do not

consent to the jurisdiction of this Court over any of their claims relating to the Sandy Hook

Wrongful Death Action (as defined herein).

                                       BACKGROUND

       A.      The Chapter 11 Cases.

               3.     On July 27, 2020 (the “Petition Date”), the Debtors commenced these

Chapter 11 Cases in the United States Bankruptcy Court for the Northern District of Alabama.

The Chapter 11 Cases are being jointly administered for procedural purposes pursuant to




2
    Capitalized terms used but not defined herein have the meaning ascribed to them in the Plan.


                                                2
Case 20-81688-CRJ11        Doc 1464 Filed 02/15/21 Entered 02/15/21 14:29:06               Desc
                             Main Document    Page 2 of 11
Bankruptcy Rule 1015(b). The Debtors are continuing to manage their financial affairs as debtors

in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

               4.     On October 26, 2020, this Court entered the Order (A) Establishing Bar

Dates and Procedures for Filing Proofs of Claim, Including Section 503(B)(9) Claims;

(B) Approving the Form and Manner of Notice Thereof; and (C) Granting Related Relief [Docket

No. 1039] (the “Bar Date Order”). Pursuant to the Bar Date Order, this Court established

December 10, 2020, at 5:00 P.M. (Central Time) as the deadline by which all holders of claims,

subject to exceptions for claims asserted by governmental units, must file proofs of claim. The

Bar Date Order states that “[a]ll Claimants asserting a Claim against more than one Debtor must

file a separate Proof of Claim with respect to each such Debtor and identify on each Proof of Claim

the particular Debtor against which such Claim is asserted.” (Bar Date Order ¶ 11.)

               5.     On December 9, 2020, under compulsion of the Bar Date Order, the Sandy

Hook Families filed twenty proofs of claim representing ten claims against each of Debtor

Remington Outdoor Company, Inc. and Debtor Remington Arms Company (the “Proofs of

Claim”).3 The Proofs of Claims comprise the claims asserted in the Sandy Hook Wrongful Death

Action (as defined herein).

               6.     On February 2, 2021, this Court entered the Solicitation Procedures Order.

Among other things, the Solicitation Procedures Order provides that Tort Claims “will be

temporarily allowed solely for voting purposes in the amount of $1, irrespective of how such Claim

may or may not be set forth in the Schedules and/or on a Proof of Claim.” (Solicitation Procedures




3
    The Proofs of Claim were filed by Donna L. Soto, Ian and Nicole Hockley, David C. Wheeler,
    Mary A. D’Avino, Mark and Jacqueline Barden, William D. Sherlach, Neil Heslin and Scarlett
    Lewis, Leonard Pozner, and Gilles J. Rousseau.


                                                3
Case 20-81688-CRJ11           Doc 1464 Filed 02/15/21 Entered 02/15/21 14:29:06              Desc
                                Main Document    Page 3 of 11
Order ¶ 15(e).) Similarly, the Plan provides that “each holder of an unliquidated Tort Claim shall

be deemed to hold a Claim equal to $1.” (Plan at 26.)

               7.     The Solicitation Procedures Order further provides:

               If a Claim has been estimated or otherwise allowed for voting
               purposes by order of the Court, such Claim will be temporarily
               allowed in the amount so estimated or allowed by the Court for
               voting purposes only, subject to the other Tabulation Procedures.

(Solicitation Procedures Order ¶ 15(c).)

               8.     The Solicitation Procedures Order establishes February 15, 2021, at 4:00

P.M. (Central Time) as the deadline by which all holders of claims must file a motion seeking to

have a claim temporarily allowed for voting purposes pursuant to Rule 3018 of the Bankruptcy

Rules. (Id. ¶ 9.) Under the Solicitation Procedures Order, objections to Rule 3018 motions must

be filed by February 24, 2021 at 4:00 P.M. (Central Time). (Id. ¶ 9.)

       B.      The Sandy Hook Families’ Claims

               9.     The Sandy Hook Families assert nine wrongful death claims and one loss

of consortium claim against the Debtors. The nine plaintiffs are as follows: Donna L. Soto, mother

of Sandy Hook teacher Vicki Soto and administratrix of her estate; Ian and Nicole Hockley, parents

of six-year-old Dylan and co-administrators of his estate; David C. Wheeler, father of six-year-old

Benjamin and administrator of his estate; Mary A. D’Avino, mother of behavioral therapist Rachel

D’Avino and administratrix of her estate; Mark and Jacqueline Barden, parents of seven-year-old

Daniel and co-administrators of his estate; William D. Sherlach, husband to school psychologist

Mary Sherlach and executor of her estate; Neil Heslin and Scarlett Lewis, parents of six-year-old

Jesse and co-administrators of his estate; Leonard Pozner, father of six-year-old Noah and

administrator of his estate; and Gilles J. Rousseau, father of substitute teacher Lauren Rousseau

and administrator of her estate. William D. Sherlach also brings suit in his individual capacity,



                                                4
Case 20-81688-CRJ11         Doc 1464 Filed 02/15/21 Entered 02/15/21 14:29:06                Desc
                              Main Document    Page 4 of 11
asserting a loss of consortium claim. These claims were brought on December 13, 2014, in

Connecticut state court (the “Sandy Hook Wrongful Death Action”).

                10.     On May 19, 2020, the Sandy Hook Families filed the revised second

amended complaint (the “Complaint”) in the Sandy Hook Wrongful Death Action. A copy of the

Complaint is attached to the Sandy Hook Families’ Proofs of Claim. The Complaint asserts that

certain of the Debtors violated the Connecticut Unfair Trade Practices Act (“CUTPA”), Conn.

Gen. Stat. § 42-110 et seq., in connection with the marketing and promotion of their AR-15 assault-

style rifles and that the Debtors’ conduct was a substantial factor resulting in the injuries, suffering,

and death of the Sandy Hook Families’ loved ones. These claims have already been reviewed and

allowed to proceed to discovery and trial by the highest courts in the country. See Soto v.

Bushmaster Firearms Int’l, LLC, 202 A.3d 262, 273 (Conn. 2019), cert. denied sub nom.

Remington Arms Co., LLC v. Soto, 140 S. Ct. 513 (2019).

                11.     As of the Petition Date, the Debtors were, and currently remain, liable to

each of the Sandy Hook Families in a damages amount, including punitive damages, not yet

determined, plus interest, costs and attorneys’ fees as may be allowed (the “Claims”). Damages

in wrongful death cases under Connecticut law recompense ante mortem pain and suffering, lost

enjoyment of life and lost earnings capacity, and damages for death itself. See Conn. Standard

Jury Instr. 3.4-7, Damages – Wrongful Death (rev. Jan. 1, 2008). Because the plaintiffs assert

violations of CUTPA, they are also entitled to punitive damages and attorneys’ fees and costs. See

Conn. Gen. Stat. Ann. § 42-110g (a), (d); Compl. ¶¶ 50, 52–53, Prayer for Relief A-D.




                                                   5
Case 20-81688-CRJ11          Doc 1464 Filed 02/15/21 Entered 02/15/21 14:29:06                     Desc
                               Main Document    Page 5 of 11
               12.     Connecticut is in the minority of states that view wrongful death damages

from the point of view of the decedent and not the survivors.4 For example, the analysis of Victoria

Soto’s claim would be “what did she go through in the moments before she died and what did she

lose in losing her life?” Wrongful death damages in Connecticut compensate for this ante mortem

pain and suffering, the loss of the enjoyment of life and lost earnings capacity, and damages for

death itself. Connecticut juries regularly value death damages in excess of ten million dollars5

under far less disturbing circumstances. The jury will be asked to compensate Victoria for her

earning capacity for life. They will compensate this extraordinary person and hero for the loss of

her enjoyment of life over her 54-year life expectancy, and they will have to confront the painful

reality of her last moments on earth staring down the barrel of a Bushmaster XM15-E2S that was

manufactured by the Debtors, and which they marketed to the Sandy Hook shooter as a weapon of

war, likely having watched at least four of her first graders slaughtered. The jury will undertake

this analysis for each of the nine plaintiffs in this case, including five children. There may never

be a case put to a jury that is more compelling on damages. The value of each wrongful death




4
    See, e.g., Floyd v. Fruit Indus., Inc., 136 A.2d 918, 923–24 (Conn. 1957) (“Under our
    [wrongful death] statute . . . the cause of action ‘which the executor or administrator is
    permitted to pursue is not one which springs from the death [as is the case under wrongful
    death statutes based on Lord Campbell’s Act, 9 & 10 Vict. c. 93]. It is one which comes to the
    representative by survival. The right of recovery for the death is as for one of the consequences
    of the wrong inflicted upon the decedent. . . . [T]he cause of action . . . is a continuance of that
    which the decedent could have asserted had he lived . . . .’”) (citations omitted) (emphasis
    supplied); Lori A. Nicholson, Hedonic Damages in Wrongful Death and Survival Actions: The
    Impact of Alzheimer's Disease, 2 ELDER L.J. 249, 254-55 & n.48 (1994) (minority of
    jurisdictions allow for damages to be measured in terms of the loss to the decedent’s estate).
5
    See, e.g., Plaintiff’s Verdict Form, Iannantuoni v. Florio, CV11-6024700-S (Conn. Super.
    Apr. 22, 2016) ($12,032,500); Carlson v. Waterbury Hosp., FBT-CV-XX-XXXXXXX-S
    ($11,000,000 award).


                                                   6
Case 20-81688-CRJ11          Doc 1464 Filed 02/15/21 Entered 02/15/21 14:29:06                    Desc
                               Main Document    Page 6 of 11
claim likely exceeds $25 million; collectively, the nine death damages claims total in excess of

$225 million in death damages alone.6

                13.    Death damages are the only the starting point of the damages analysis.

Violation of the Connecticut Unfair Trade Practices Act also entitles the plaintiffs to punitive

damages. Hinchliffe v. Am. Motors Corp., 184 Conn. 607, 617 (1981); see also CONN. GEN. STAT.

§ 42-110g. The Connecticut Supreme Court has upheld CUTPA punitive damages awards in

amounts three times the amount of compensatory damages, Ulbrich v. Groth, 310 Conn. 375, 445

(2013), and a greater multiplier is possible as the statute puts no cap on punitive damages.

Depending on the punitive damages multiplier, the full value of these claims approaches or exceeds

one billion dollars.

                                    RELIEF REQUESTED

                14.    By this Motion, the Sandy Hook Families are not asking this Court to

determine the ultimate validity or allowance of the Sandy Hook Families’ Claims for any purposes

other than voting under the Plan. The Sandy Hook Families file this Motion to request that the

Court temporarily value their Claims at an amount higher than the nominal amount (i.e., $1.00

each) provided for in the Plan and that their Claims are therefore properly valued and counted for

purposes of voting on the Plan. This limited relief is appropriate to ensure that the record

accurately reflects the relative value of their claims and that they have a meaningful voice in the

Plan voting and confirmation process, while simultaneously preserving all rights of the Debtors,

the Sandy Hook Families, and any other party in interest with respect to the Sandy Hook Wrongful

Death Action.




6
    In addition, the value of the loss of consortium claim likely exceeds $10 million.


                                                 7
Case 20-81688-CRJ11         Doc 1464 Filed 02/15/21 Entered 02/15/21 14:29:06                Desc
                              Main Document    Page 7 of 11
                                          ARGUMENT

       A.      Applicable Law

               15.     Section 502(c) of the Bankruptcy Code provides that a bankruptcy court

shall “estimate[] for purpose of allowance under this section—(1) any contingent or unliquidated

claim, the fixing or liquidation of which, as the case may be, would unduly delay the administration

of the case.” Although section 502(c) refers to estimation for “purpose of allowance,” it is now

beyond peradventure that a bankruptcy court may estimate (and temporarily allow) a claim for

voting purposes only. See, e.g., In re Cantu, No. 08–70260, 2009 WL 1374261, at *1 (S.D. Tex.

May 15, 2009); In re Farley, Inc., 146 B.R. 748, 753 (Bankr. N.D. Ill. 1992). This statutory right

is completed and reinforced by Bankruptcy Rule 3018, which expressly allows for estimation of

claims for voting purposes by providing that “[n]otwithstanding objection to a claim or interest,

the court . . . may temporarily allow the claim or interest in an amount which the court deems

proper for the purpose of accepting or rejecting a plan.” Fed. R. Bankr. P. 3018(a). The principal

purpose of Bankruptcy Rule 3018 is to “give[] discretion to the court to permit an unallowed claim

to vote.” In re Gardinier, Inc., 55 B.R. 601, 604 (M.D. Fla. 1985). Additionally, Bankruptcy

Rule 3018 prevents “possible abuse by plan proponents who might ensure acceptance of a plan by

filing last minute objections to claims of dissenting creditors.” Armstrong v. Rushton (In re

Armstrong), 292 B.R. 676, 686 (10th Cir. B.A.P. 2003).

               16.     Bankruptcy courts have wide discretion to use whatever estimation

methodology is best suited to the particular circumstances of the case, so long as such procedure

is consistent with the fundamental policy of chapter 11. In re Adelphia Bus. Solutions, Inc., 341

B.R. 415, 422 (Bankr. S.D.N.Y. 2003). Accordingly, bankruptcy courts are not limited to nominal

amounts when estimating a claim pursuant to Bankruptcy Rule 3018 for voting purposes, and any




                                                 8
Case 20-81688-CRJ11         Doc 1464 Filed 02/15/21 Entered 02/15/21 14:29:06                 Desc
                              Main Document    Page 8 of 11
calculation “should ensure that the voting power is commensurate with the creditor’s economic

interests in the case.” In re Quigley Co., 346 B.R. 647, 654 (Bankr. S.D.N.Y. 2006).

       B.      The Sandy Hook Families’ Claims Should Be Temporarily Allowed in the
               Amount of $25,000,000 Each For Voting Purposes

               17.     The Sandy Hook Families recognize that the valuations here are solely for

purposes of voting, and that attributing full value including punitive damages to their claims is

unnecessary for those purposes. Therefore, to provide the Sandy Hook Families with an

appropriately meaningful voice in the voting and confirmation process, while also recognizing that

attributing full value to their claims is not necessary for these purposes, each of the nine wrongful

death Claims filed by the Sandy Hook Families should be temporarily allowed in the amount of

$25,000,000 for voting purposes. The tenth Claim, for loss of consortium, should be temporarily

allowed in the amount of $10,000,000 for voting purposes.

               18.     Temporarily valuing these Claims in the amounts set forth above will be

sufficient to ensure the Families have an appropriately meaningful voice in the voting and

confirmation process and is reasonable because the value of these Claims greatly exceeds this

amount.

               19.     The Debtors’ proposed amount for each Tort Claim for voting purposes

arbitrarily assigns $1 for each Tort Claim. This system does not give the Sandy Hook Families’

Claims the weight and magnitude that they deserve. These Claims represent unprecedented death

damages values with a punitive damages multiplier.

               20.     Accurately estimating each Tort Claim would likely require the Court to

engage in a protracted, contentious, and complex estimation process. The Sandy Hook Families

do not believe such a process is necessary or appropriate at this juncture, particularly given the

delay such a process would cause. Accordingly, without prejudice to the availability to seek a



                                                 9
Case 20-81688-CRJ11         Doc 1464 Filed 02/15/21 Entered 02/15/21 14:29:06                  Desc
                              Main Document    Page 9 of 11
different amount at trial, the Sandy Hook Families propose allowing each of their wrongful death

Claims in the amount of $25,000,000 for voting purposes. This amount will ensure that the Sandy

Hook Families’ votes will be given due weight and properly counted for numerosity purposes in

the Plan solicitation process.

                                  RESERVATION OF RIGHTS

                21.     The Sandy Hook Families hereby reserve all rights, including, but not

limited to: (i) objecting to confirmation of the Plan on any grounds; (ii) amending, modifying, or

supplementing this Motion or the Objection Response in any manner; (iii) asserting any and all

other claims of whatever kind or nature that the Sandy Hook Families have, or may have, against

the Debtors that come to its attention or that arise after the filing of this Proof of Claim, including,

without limitation, assertions of claims for interest, fees, charges, attorneys’ fees and expenses

accrued before or after the Petition Date.

                22.     For the avoidance of doubt, the Sandy Hook Families bring this Motion

solely for the purpose of temporarily allowing their claims under Rule 3018 for purposes of voting

on the Plan; and nothing herein, nor any opposition, ruling, or settlement of this Motion, shall have

any effect whatsoever on the underlying merits of the Sandy Hook Families’ Claims in this or any

other court.

                                          CONCLUSION

        The Sandy Hook Families respectfully request that the Court enter the Proposed Order

temporarily allowing each of their wrongful death Claims in the amount of $25,000,000 for voting

purposes only and granting such other and further relief as the Court deems just and proper.




                                                  10
Case 20-81688-CRJ11          Doc 1464 Filed 02/15/21 Entered 02/15/21 14:29:06                    Desc
                              Main Document     Page 10 of 11
Dated: Huntsville, Alabama
       February 15, 2021


Respectfully submitted,

By: /s/ Tazewell T. Shepard IV
Tazewell T. Shepard III                        Faith Gay (admitted pro hac vice)
Tazewell T. Shepard IV                         SELENDY & GAY PLLC
State Bar No. 24004246                         1290 Avenue of the Americas,
SPARKMAN, SHEPARD & MORRIS, P.C.               New York, NY 10104
P.O. Box 19045                                 Tel. (212) 390-9000
Huntsville, AL 35804                           Fax: (212) 390-9399
Tel: (256) 512-9924                            fgay@selendygay.com

KOSKOFF KOSKOFF & BIEDER                       Counsel for the Sandy Hook Families
Joshua Koskoff (admitted pro hac vice)
Alinor Sterling (admitted pro hac vice)
Jeffrey Wisner (admitted pro hac vice)
350 Fairfield Avenue
Bridgeport, CT 06604
Tel: (203) 336-4421
jkoskoff@koskoff.com

Counsel for the Sandy Hook Families




                                          11
Case 20-81688-CRJ11        Doc 1464 Filed 02/15/21 Entered 02/15/21 14:29:06         Desc
                            Main Document     Page 11 of 11
